Citation Nr: 1446494	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an effective date earlier than September 10, 2010 for the grant of service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Cecilia R. Weld, Agent


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to a TDIU.

A discussion of the procedural history is necessary to clarify the matters on appeal.  In a March 2008 decision, the RO denied entitlement to a rating in excess of 30 percent for PTSD.  A notice of disagreement was received.  In September 2009, the disability rating was increased to 50 percent, effective January 29, 2008, the date of claim (as referred to in other documents of record).  In a June 2010 rating decision, the RO granted entitlement to service connection for symmetry sensory neuropathy of each extremity, each rated as 10 percent disabling.  In a July 2010 rating decision, the RO denied entitlement to an increased rating for diabetes mellitus (DM) and the Veteran disagreed with that determination.  In October 2011, the Veteran was sent a statement of the case which addressed the issue of entitlement to a TDIU as well as higher ratings for PTSD, CAD, hearing loss, DM, and symmetry sensory neuropathy of the extremities.

However, in the December 2011 substantive appeal (VA Form 9), the Veteran and his representative limited the issue being appealed to entitlement to a TDIU, stating that the Veteran specifically was appealing that issue.  This substantive appeal did not include the higher rating issues.  Further VA does not presume a claim for TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  The RO nevertheless continued to include increased rating issues in supplemental statements of the case in March 2012 and May 2013, even though those issues were not on appeal.  In June 2013, a substantive appeal (VA Form 9) was received as to the higher rating issues, but it was well after the time limit for filing an appeal expired and not within the exception of 38 C.F.R. § 20.302(b)(2).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302.  Further, the representative raised the issue of a higher rating for sensory neuropathy of the left lower extremity which was essentially denied in the May 2013 supplemental statement of the case; however, this matter should be adjudicated in a rating decision.  In the informal hearing presentation, the Veteran's representative addressed the issues of a TDIU and higher ratings for PTSD and left lower extremity disabilities, but no other disabilities, although in addition, she requested a permanent and total rating be assigned.  

As noted, at this time, only the matter of entitlement to a TDIU is certified as properly on appeal to the Board because the Veteran expressly limited his substantive appeal to that issue.  That being noted, the appeal as to that issue, as indicated below, is being granted.  The Board therefore accepts the other issues as being newly raised so they should be referred to the RO for initial adjudication.  

Thus, the issues of higher ratings for symmetry sensory neuropathy of each extremity, PTSD, DM, CAD, and hearing loss, as well as entitlement to a permanent and total rating are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Lastly, the Board notes that in a February 2011 rating decision, entitlement to service connection for CAD was granted, effective from September 10, 2010.  A notice of disagreement was received within one year as to that rating decision.  The issue of entitlement to an effective date earlier than September 10, 2010 for the grant of service connection for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and the Veteran's service-connected disabilities, particularly PTSD, preclude him from securing or following a substantially gainful occupation, from February 24, 2008.




CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities from February 24, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


TDIU

In February 2009, the Veteran submitted correspondence indicating that he was seeking a TDIU.  The Veteran did not express at that time which disabilities inhibited employment.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).   

In this case, when the Veteran filed his claim for a TDIU, and for the one year period prior to that claim per 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, he was service-connected for PTSD rated as 50 percent disabling, bilateral hearing loss, rated as 30 percent disabling, and tinnitus, rated as 10 percent disabling, with a combined rating for 70 percent.  As of October 28, 2008, service connection was also in effect for DM rated as 20 percent disabling, bringing the combined rating to 90 percent.  Thus, the Veteran met the schedular criteria for a TDIU during the entire appeal period per 38 C.F.R. § 4.16(a).  Therefore, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is unemployed and has been for years.  He has significant nonservice-connected disabilities in addition to his service-connected disabilities, including low back disability and a seizure disorder or stroke condition.  Initially, the Board notes that the primary source that the Veteran and his representative contend resulted in unemployability is his PTSD.  His grant of service connection for PTSD was made, in part, based on July 2006 psychiatric evaluation, and he was initially rated based on this evaluation.  It is significant to note that at that time, it was noted that in conjunction with his PTSD, the Veteran also had depression.  

A review of contemporaneous medical evidence to the Veteran's claim shows that the Veteran was deemed not to be unemployable due to PTSD in a February 2008 VA examination report.  The examination report indicated that the Veteran had not been working due to the nonservice-connected conditions (back and stroke disorders).  The examiner differentiated the Veteran's PTSD from his depression, citing specific symptoms that were due to each.  The examiner indicated that the Veteran also had a cognitive disorder and psychosis, not otherwise specified, which impacted his functioning.

However, VA outpatient records, signed by his treating physician, Dr. G., dated two days prior to the examination and after, noted that the Veteran reported worsening symptoms of PTSD, including auditory hallucinations.  The examiner did not indicate that any psychotic manifestations were separate from his PTSD, which was listed as his diagnosis, along with depressive disorder.  However, this is the same examiner who previously indicated in July 2006 that they were basically interrelated diagnoses.  In October 2008, another examiner also indicated that the Veteran was having visual hallucinations, auditory hallucinations, and transient suicidal ideation.  He indicated that the Veteran had PTSD and a cognitive disorder, rule out depression and psychotic (disorder).  In March 2008, it was noted that the Veteran had PTSD, a depressive disorder, and a sleep disorder.  These diagnoses appeared to be grouped together, particularly since the sleep disorder was related to Vietnam nightmare causing sleep disturbance. 

In February 2009, two family members submitted statements attesting to the Veteran's decreased functioning and isolation.  

 In April 2010, the same examiner that performed the February 2008 examination again examined the Veteran.  The Veteran was basically isolated and experiencing numerous psychiatric symptoms.  However, the examiner again differentiated the depression and also indicated that cognitive dysfunction was not attributable to PTSD.  The next month, the Veteran underwent cognitive dysfunction testing.  Overall mild impairment was demonstrated (moderate for memory).  No etiology was provided.  

In July 2011, all of the Veteran's service-connected disabilities were evaluated with the examiners findings that each disability separately did not result in unemployability, including his PTSD.  It has been repeatedly noted that a stroke precipitated the Veteran's retirement in the 1990's, but testing revealed that the Veteran did not have a stroke, but rather may have a seizure disorder.  There was no opinion provided on whether the cumulative effects of all service-connected disabilities resulted in unemployability.  

In January 2012, the Veteran's treating psychiatrist, Dr. G. indicated that she had been treating the Veteran for chronic PTSD and depression since May 2004.  She reported that the Veteran had the classic symptoms of nightmares, flashbacks, intrusive thoughts, hypervigilance, sleep problems, problems with concentration, social isolation, emotional detachment, and avoidance behaviors.  She related that the Veteran was treated with medications (Effexor, Galantamine) and supportive therapy.  His condition appears to have worsened rather than improved despite the examiner's best efforts.  Nonetheless, she opined that the Veteran had severe impairment in his social occupational and interpersonal functioning and she considered him to be unemployable.

In viewing the pertinent evidence of record, the Board notes that the Veteran has a complex psychiatric history.  The examiners have not been entirely consistent regarding what symptoms are due only to PTSD or overlap with PTSD.  For example, while one examiner expressed the opinion that depression is separate from PTSD, others have listed depressive symptoms with the PTSD symptoms.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Thus, the Board must resolve any reasonable doubt in that regard to the Veteran.  38 C.F.R. § 4.3.  

Several VA examiners have essentially indicated that the Veteran is not unemployable due to his PTSD, but his treating psychiatrist indicated that he is in fact unemployable.  In viewing the medical evaluations, she clearly had a basis for her opinion and the Board accepts that opinion as at least as probative as contrary evidence on that point, given her continuous medical relationship with the Veteran.  In addition, her clinical records dating back to February 2008 show a pattern of increased symptoms and decreased functioning, including increasing isolation.  Given that pattern, the Board finds that the Veteran met the criteria for PTSD as of the February 24, 2008 date, which is within one year from when the claim for a TDIU was made.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities, primarily PTSD, is warranted.


ORDER

Entitlement to a TDIU from February 24, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the issue of entitlement to an effective date earlier than September 10, 2010 for the grant of service connection for CAD.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issue of entitlement to entitlement to an effective date earlier than September 10, 2010 for the grant of service connection for CAD in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


